11 LEMMON, J.,
Dissenting.
The public reprimand recommended by the hearing committee is the more appropriate penalty.
The hearing committee based its recommendation on the finding that there was no dishonest or selfish motive and the absence of direct damages caused by the failure to keep the client informed.1 While the committee characterized the failure to keep the client informed as intentional, the finding of no intent to deceive suggests that the committee used the term “intentional” in contrast to accidental conduct, rather than in contrast to negligent conduct. This conclusion that the hearing committee really believed the failure was attributable to negligence is supported by the committee’s reference to ABA Standards for Imposing Lawyer Sanctions § 7.3, which lists reprimand as appropriate for negligent conduct.

. The damages, if any, would have been caused by the late filing of the tort action and not by any failure to keep the client informed.